Citation Nr: 1013186	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-34 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee patellofemoral pain syndrome.

2.  Entitlement to service connection for chronic cystitis, 
to include as a manifestation of undiagnosed illness.

3.  Entitlement to service connection for high blood 
pressure, to include as a manifestation of undiagnosed 
illness.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for otitis media, to 
include as a manifestation of an undiagnosed illness.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for a viral syndrome, 
to include as a manifestation of an undiagnosed illness.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for vertigo, to include 
as manifestation of an undiagnosed illness.

7.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability, to include as manifestation of an undiagnosed 
illness.

8.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Navy from November 1988 to August 1992, and with the United 
States Army from October 1993 to March 1999.  He served in 
the Southwest Asia Theater of Operations.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and February 2008 rating 
decisions by the Regional Offices (RO) of the United States 
Department of Veterans Affairs (VA).

The May 2004 decision by the Houston, Texas, RO denied 
entitlement to an evaluation in excess of 10 percent for 
right knee patellofemoral pain syndrome.  The February 2008 
decision by the Phoenix, Arizona, RO denied service 
connection for chronic cystitis and high blood pressure on 
the merits, and declined to reopen previously denied claims 
of service connection for otitis media, a viral syndrome, 
hearing loss, vertigo, and low back pain. 

The February 2008 decision also declined to reopen a claim 
of service connection for "Persian Gulf Illness."  However, 
VA does not recognize such as an independent, service 
connectable disease.  Instead, VA considers manifestations 
of such overarching undiagnosed illnesses on the basis of 
the body systems affected.  As the Veteran's representative 
argued in a March 2009 submission, each of the Veteran's 
individual complaints are actually part and parcel of a 
larger, undiagnosed disease entity.  The issues have been 
recharacterized to better reflect the claims of the Veteran 
for such manifestations both as individual disabilities and 
as manifestations of an undiagnosed illness under 38 C.F.R. 
§ 3.317.

In the March 2009 submission, the Veteran also refers to a 
claim of service connection for depression, to include as a 
manifestation of an undiagnosed illness.  The argument 
treats this as an open and pending appeal; however, service 
connection for depression was denied in a February 2006 
Board decision.  As the denial is final, the March 2009 
submission is accepted an attempt to reopen a previously 
denied claim of service connection for depression, and the 
issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to notify, 
as well as the duty to assist the Veteran in substantiating 
his claims.  38 U.S.C.A. §§ 5103A, 5107; 38 C.F.R. § 3.159.

Claims of service connection for otitis media, viral 
syndrome, hearing loss, vertigo, and a low back disability 
were previously denied in RO and Board decisions.  VA must 
both notify a Veteran of the evidence and information that 
is necessary to reopen such claims and notify the Veteran of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Such notice has not been provided here; on remand, the RO 
must inform the Veteran of the bases for the prior denials, 
and describe the evidence and information required to reopen 
and fully substantiate the claims.

The Veteran has submitted several VA Form 21-4142's, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for various private care 
providers, including the UBHA, the BMC, the SA Clinic, and 
ARC.  Although the RO did make one request for medical 
records from these providers in March 2006, one attempt is 
not sufficient to demonstrate that reasonable efforts were 
undertaken to obtain the potentially relevant evidence.  
Regulations specify that in the case of non-Federal records, 
"reasonable efforts will generally consist of an initial 
request for the records and, if the records are not 
received, at least one follow-up request."  38 C.F.R. 
§ 3.159(c)(1).  Remand is required for follow-up on the 
outstanding requests for private medical records, to include 
obtaining current, valid releases from the Veteran.

Records from UBHA were requested in connection with a prior 
adjudication, and that provider informed VA that it had 
disbanded as a business entity.  VA was directed to contact 
the individual doctors, nurses, or counselors who had 
treated the Veteran, as all records had been released to the 
providers.  Only if those individuals were no longer in 
practice would UBHA have kept records at a commercial 
storage site.  On remand, the Veteran must be asked for the 
identity and contact information for the specific care 
providers at UBHA.

Further, the record indicates that the Veteran may be 
receiving ongoing care at VA facilities in Texas.  The RO 
should obtain updated VA treatment records from the VA 
Medical Center (VAMC) in Houston, Texas, as well as all 
associated clinics and any other VA facility identified by 
the Veteran or in the record.

Finally, remand is required for a VA examination to obtain 
current findings for the service connected right knee 
disability.  The RO determined that prior examinations in 
January and February 2004 were inadequate for rating 
purposes, and requested a new examination in November 2007.  
Records indicate that the Veteran failed to report for this 
examination, although there is no documentation of record 
that he was notified of the time and place of the 
examination.  The Veteran, through his representative, has 
now requested scheduling of a new examination, without 
reference to any missed appointment in 2007 or 2008..  On 
remand, rescheduling of the joints examination should be 
accomplished, and the Veteran informed of the potential 
consequences of a failure to report.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide notice 
as required under statute, regulation, and 
applicable case law, including notice of 
the need for new and material evidence to 
reopen previously denied claims of service 
connection.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a); 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  Request that the Veteran provide 
updated VA Form 21-4142's for the UBHA (as 
well as individual care providers), the 
BMC, the SA Clinic, and ARC.  Upon receipt 
of valid releases, the RO must take 
appropriate steps to obtain all 
identified, potentially relevant records.  
In the alternative, inform the Veteran 
that he may obtain and submit the records 
himself.

3.  Obtain updated VA treatment records 
from VAMC Houston and all associated 
clinics, as well as any other VA facility 
identified by the Veteran or in the 
record.

4.  Schedule the Veteran for a VA Joints 
examination.  The examiner should fully 
describe the current status of the 
Veteran's service connected right knee 
patellofemoral pain syndrome.  All 
required testing, to include x-rays and 
repetitive motion, should be accomplished.  
The examiner must describe the additional 
functional impairment, if any, cause by 
pain, weakness, fatigue, lack of 
endurance, or incoordination with repeated 
movement.

5.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an SSOC and 
provide the appellant and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


 





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


